Dismissed and Memorandum Opinion filed March 9, 2006








Dismissed and Memorandum Opinion filed March 9, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00786-CV
____________
 
INSURANCE COMPANY OF THE STATE OF
PENNSYLVANIA, BY AND THROUGH ITS THIRD PARTY ADMINISTRATOR, GALLAGHER BASSETT
SERVICES, INC., Appellant
 
V.
 
PEDUS BUILDING SERVICES, INC. AND
UNKNOWN EMPLOYEES, AGENTS, AND/OR SERVANTS OF PEDUS BUILDING SERVICES AND OTHER
UNKNOWN PARTIES OR CORPORATIONS OR PRINCIPLES, Appellees
 

 
On Appeal from the
281st District Court
 Harris County, Texas
Trial Court Cause
No.
02-29026
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed April 27, 2005.
On March 2, 2006, the parties filed a motion to dismiss the
appeal in order to effectuate a compromise and settlement agreement.  See Tex.
R. App. P. 42.1.  The motion is
granted.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 9, 2006.
Panel consists of Justices Hudson, Fowler, and
Seymore.